Name: Commission Regulation (EEC) No 2229/85 of 2 August 1985 on protective measures applicable to imports of certain Morello cherries
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 No L 205/36 Official Journal of the European Communities 3 . 8 . 85 COMMISSION REGULATION (EEC) No 2229/85 of 2 August 1985 on protective measures applicable to imports of certain Morello cherries endanger the objectives set out in Article 39 of the Treaty ; whereas it is necessary to suspend temporarily the issuing of licences for certain Morello cherries ; HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of import licences for Morello cher ­ ries falling within the subheadings listed in the follo ­ wing table shall be suspended for the period 3 August to 30 September 1985 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetea ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1626/85 of 14 June 1985 on protective measures applicable to imports of certain Morello cherries (3), has amended by Regulation (EEC) No 1712/85 (4), introduced protective measures applicable to Morello cherries, frozen or otherwise preserved, namely the imposition of a coun ­ tervailing charge on products for which a minimum import price was not respected ; whereas these measures do not appear to have attained their purpose of permitting disposal of fresh Morello cherries grown in the Community, harvesting of which is going on at the present time, to the processing industry on reas ­ onable price terms to growers ; Whereas, since the entry into force of Regulation (EEC) No 1626/85 import licences have been requested for large quantities of Morello cherries ; Whereas in the circumstances the Community market is threatened with serious disturbance liable to CCT heading No NIMEXE code Description ex 08.10 D ex 08.10-90 Morello cherries ex 20.06 B II a) 8 20.06-50 Morello cherries ex 20.06 B II b) 8 20.06-74 Morello cherries ex 20.06 B II c) 1 dd) 20.06-89 Morello cherries 2. All applications for import licences for the above products that have not been granted by the date on which this Regulation enters into force shall be rejected. Article 2 This Regulation shall enter into force on 3 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1985. For the Commission Karl-Heinz NARJES Vice-President (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . O OJ No L 156, 15 . 6 . 1985, p. 13 . (4) OJ No L 163, 22 . 6 . 1985, p. 46 .